Kirkpatrick C. J. and Southard J.
One of the most important duties of the court, is to expound the law to the jury, so as to instruct and guide it. And this duty must in no way be evaded, when the case requires it. (b) 'We think the judgment must be reversed.


 Pullen vs. Boney, ante 128. Mills vs. Sleght, 2 South. 566. Sayres vs. Ward, Pen. *1010. Todd vs. Collins, 1 Hal. 127. Westcott vs. Garrison, 1 Hal. 132. Den, Wintermute vs. Wintermute, 1 Gr. 177. Youngs vs. Sunderland, 3 Gr. 32. Linn vs. Ross, 1 Har. 57. Boylston vs. Valentine, 1 Har. 347. Marshall vs. Hann, 2 Har. 429. Berry vs. Williams, 1 Zab. 428. Cole vs. Taylor, 2 Zab. 60. Folly vs. Vantuyl, 4 Hal. 153. Bellis vs. Phillips, 4 Dutch. 125. Allen vs. Wanamaker, 2 Vr. 370. Davison vs. Schooley, 5 Hal. 145.